The Central Bank and Trust Company of Raleigh was a banking corporation, and at the February Term, 1922, of the Superior Court of Wake County in an action entitled "Corporation Commission v. Central Bank and Trust Company," the said bank was closed, and J. C. Little, J. B. Ball and W. G. Barnes, duly appointed receivers thereof. The Chemical National Bank filed a claim with the receivers for the sum of $40,919. The Chemical National Bank held certain notes of the Central Bank and Trust Company as collateral security for said indebtedness. When the claim was filed the receivers took the position "that the Chemical National Bank was not entitled to receive a dividend upon its entire claim, but only a pro rata dividend on the amount of said claim less the value of the securities held by it." From the ruling of the receivers the Chemical National Bank appealed to the Superior Court. The trial judge decreed and ordered the receivers to pay to the Chemical National Bank "an amount of money which shall equal such percentage of $40,919 as has heretofore been paid to other creditors of Central Bank and Trust Company," etc.
From the foregoing judgment the receivers appealed.
The judgment is affirmed upon authority of Central Bank and Trust Co. v.Jarrett, 195 N.C. 798. See, also, Merrill v. Bank, 173 U.S. 131.
Affirmed. *Page 809